DETAILED ACTION
Examiner’s Comment
This communication is in response to the Amendment filed 25 April 2022.
Claims 1-20 are currently pending. In the Amendment filed 25 April 2022, claims 1, 10 , 14, 15 and 17-20 are amended.
As a result of the Amendment filed 25 April 2022, claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/112961 filed 24 November 2017.

Response to Arguments
The Examiner agrees that Poltorak fails to explicitly teach each of the newly added limitations.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Poltorak.  Poltorak teaches receiving a message from a user in the session (see column 20, lines 52-65 and Fig 2, step 210 – The spoken question or input is considered to represent the message.), the session being between the user and an electronic conversational agent (see column 10, lines 27-31 – A conversation interactive interface which communicates using traditional human communication paradigms and employs artificial intelligence to respond to the user); obtaining the multimedia document based at least on the message (see column 20, lines 52-67 and column 21, line 42 – column 22, line 17 – The image of the user and information accessed are considered to represent the multimedia document.); extracting emotion [mood] information in the multimedia document (see column 20, line 65 – column 21, line 4 – In step 220, the machine detects the mood of the user.); generating the summary of the multimedia document based at least on the message and the extracted emotion information (see column 21, line 1-67 – The information needed for the reply.); and providing a response including the generated summary of the multimedia document to the user (see column 21, lines 51-54 – The machine then replies to the user.).
Poltorak fails to explicitly teach the limitations of calculating an emotion vector and a fact vector for the multimedia document and then generating the summary of the multimedia document based at least on the message, the emotion vector and the fact vector in combination with all other claimed limitations.  These limitations are found in each of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167